Citation Nr: 1235720	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection residuals of a right ankle/lower leg injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a left ankle/leg disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further development is necessary before adjudication of the issue on appeal.

The Veteran filed a claim for service connection for residuals of a right ankle/lower leg disability in January 2008.  A March 2007 VA treatment record shows that the Veteran has a current diagnosis of osteoarthritis of the right knee.  The Veteran filled out and returned VA Form 21-4142, Authorization and Consent to Release Information to VA, in April 2008.  In this form, the Veteran reported that he currently has osteoarthritis and he can no longer perform his occupation duties.  He explained that the Social Security Administration (SSA) had classified him as disabled and he is currently receiving SSA disability pay.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the Board cannot say the SSA records are not relevant, a remand is necessary to obtain any SSA disability determination(s) and medical records associated with the determination(s).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for residuals of a right ankle/lower leg disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



